Herbert, J.
The question presented is whether the decision of the Board of Tax Appeals is unreasonable or unlawful. The appellant board of revision contends that the Board of Tax Appeals failed to consider all the evidence of fair market value presented.
The fair market value of a parcel of property at a particular time for tax purposes is a question of fact, the determination of which is primarily within the province of the taxing authorities. Benedict v. Hamilton County Board of Revision, 170 Ohio St. 62. In Hercules Galion Products, Inc., v. Bowers, 171 Ohio St. 176, in a per curiam opinion, *54this court held that the provisions for a direct appeal to this court from decisions of the Board of Tax Appeals were not intended by the G-eneral Assembly to make this court a ‘ ‘ super ’ ’ board of tax appeals. See, also, Brennan v. Board of Tax Appeals, 175 Ohio St. 263; Benedict v. Hamilton County Board of Revision, supra; Fair Store Co. v. Board of Revision of Hamilton County, 145 Ohio St. 231; Smith v. Board of Revision of Washington County, 138 Ohio St. 564. An examination of the record in this case reveals that the Board of Tax Appeals gave due consideration to the evidence before it. It follows that the decision of the Board of Tax Appeals is neither unreasonable nor unlawful and it is, therefore, affirmed.

Decision affirmed.

Taft, 0. J., Zimmerman, Matthias, O’Neill, Schneider and Brown, JJ., concur.